EXAMINER'S COMMENT

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art citations to Werderitsch and Doran appeared to be the closest related pieces of evidence.  However, the references failed to define “a method for installing a laundry appliance pedestal system” as set forth in the claims.  Specifically, the references by themselves or in combination do not reasonably disclose a method by which distances in a vertical direction are determined between a point on a movable element, a point on a trim piece and a point on an object / protrusion; then a determination is made to either install the trim piece on the movable element {defined as a first configuration}, or on a cabinet {defined as a second configuration} as dependent upon the object / protrusion being within a movement path of the movable element, in combination with the other claimed elements as structurally defined and functionally interrelated. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on October 29, 2020 & November 23, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 17, 2021

/James O Hansen/Primary Examiner, Art Unit 3637